

113 HR 3762 IH: Personal Tax Information Protection Act
U.S. House of Representatives
2013-12-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS1st SessionH. R. 3762IN THE HOUSE OF REPRESENTATIVESDecember 12, 2013Mr. Posey introduced the following bill; which was referred to the Committee on Oversight and Government Reform, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo impose penalties for the unauthorized disclosure of personal tax information by Federal employees.1.Short titleThis Act may be cited as the Personal Tax Information Protection Act.2.Unauthorized disclosure of personally identifiable covered information(a)Liability for Certain Acts(1)In generalIt shall be unlawful for any officer or employee of the United States—(A)willfully to make an unauthorized disclosure of personally identifiable covered information; or(B)to conspire to commit a violation of subparagraph (A).(2)Penalty(A)In generalAny violation of paragraph (1) shall be subject to a penalty of not more than the greatest of—(i)the penalty specified in the law setting forth the offense which covers a violation of paragraph (1), or(ii)the penalty set forth in subparagraph (B).(B)Uniform penaltyThe penalty set forth in this subparagraph is a felony punishable upon conviction by—(i)a fine in any amount not exceeding $100,000 for each such violation and imprisonment of not more than 7 years,(ii)the costs of prosecution, and(iii)dismissal from office or discharge from employment.(C)Forfeiture of annuities and retired payA violation of paragraph (1) shall be treated as an offense to which sections 8312 and 8432(g)(5) of title 5, United States Code, apply.(b)DefinitionsFor purposes of this section—(1)Officer of the United StatesThe term officer of the United States means an officer appointed pursuant to section 2104(a)(1)(C) of title 5, United States Code.(2)Employee of the United StatesThe term employee of the United States means an employee, as defined by section 2105 of title 5, United States Code.(3)Personally identifiable covered informationThe term personally identifiable covered information means return, return information, and taxpayer return information (as such terms are defined in section 6103(b) of the Internal Revenue Code of 1986) unless such return, return information, and taxpayer return information is authorized to be disclosed under a provision of law.3.Private right of action(a)In generalAny person who violates section 2 of this Act or who willfully aids, abets, counsels, induces, or procures the commission of a violation of section 2 of this Act shall be liable to the person whose personally identifiable covered information was disclosed in violation of section 2 of this Act—(1)in the amount of $100,000 for each such violation, and(2)for costs of prosecution and attorney fees.(b)Jurisdiction; statute of limitations; venue; processThe United States district courts shall have exclusive jurisdiction of actions brought under this section. Any such action shall be brought not later than two years after the date the cause of action arises. Any action brought under subsection (a) of this section may be brought in any judicial district wherein the defendant is found, resides, or transacts business, or in the judicial district wherein any act or transaction constituting the violation occurs. Process in such action may be served in any judicial district of which the defendant is an inhabitant or wherever the defendant may be found.